McMurray, Presiding Judge,
concurring specially.
I agree that the complete grant of summary judgment cannot be sustained by the present posture of the record. However, as my analysis differs from the majority, I must concur specially.
An insurance broker who negligently fails to obtain coverage specified by the insured “could be found liable ‘for any resulting loss. (Cit.)’ Wright Body Works v. Columbus Interstate Ins. Agency, [233 Ga. 268, 270 (210 SE2d 801)]. This means that [Citizens Bank & Trust Company] could recover for the resulting uninsured ‘loss or damage to the limit of the agreed policy. (Cits.)’ Beiter v. Decatur Fed. S&L Assn., 222 Ga. 516, 518 (2) (150 SE2d 687) (1966).” England v. Ga.-Fla. Co., 198 Ga. App. 704, 705 (2) (402 SE2d 783). In the case sub judice, the complaint alleged Citizens Bank & Trust Company (“Citizens”) has been “damaged in the amount it was required to expend to defend and settle the First Union suit[,]” as a result of the failure of Horace Mullis and Saunders, Stuckey & Mullis, Inc. (“SSM”) to obtain for Citizens a fidelity bond covering the premerger misconduct of Williams Banking Company employees. The settlement *337by which Citizens paid First Union $460,000 for the alleged wrongful acts of Williams Banking Company committed before the merger of Citizens and Williams Banking Company resulted in an assignment to Citizens of First Union’s consent judgment against Talmadge Stuckey. Citizens then pursued the consent judgment to satisfaction via receipt of $360,000 (financed by a loan from Citizens to Stuckey’s brother-in-law) and $100,000 (financed by Citizens via a loan evidenced by Stuckey’s promissory note). James R. Williams, President of Citizens, affirmed that the loan proceeds in these amounts were credited by Citizens to the debt represented by the judgment against Stuckey, so that “through the [loans to Stuckey and his brother-in-law, Citizens] paid off what [it] had paid to First Union. . . .” Citizens subsequently executed and filed in the Circuit Court of Duval County, Florida, a document entitled, “SATISFACTION OF JUDGMENT,” and providing (in pertinent part) as follows: “WHEREAS, Talmadge Stuckey and Gregory Jones have made satisfactory financial arrangements with CITIZENS BANK AND TRUST COMPANY in order to fully satisfy the aforementioned judgment held by First Union National Bank of Florida and assigned to CITIZENS BANK AND TRUST COMPANY, . . . CITIZENS BANK AND TRUST COMPANY hereby acknowledges full payment and satisfaction of said Judgment and hereby consents that the same may be canceled and discharged of record.” This instrument appears to be executed under seal, in that “the intention to execute a sealed instrument [is] indicated in the body of the [‘SATISFACTION OF JUDGMENT’] as well as after the signature. Barnes v. Walker, 115 Ga. 108 (41 SE 243).” Johnson v. Intl. Agricultural Corp., 41 Ga. App. 740 (1) (154 SE 465). The majority concludes that this satisfaction is not conclusive as to whether Citizens has been reimbursed for the $460,000 it paid to settle the First Union suit because the loans by which the judgment debt was refinanced have not yet been repaid and because any accord and satisfaction remains executory.
It is my view that the recording of this satisfaction in the court where the judgment was rendered amounts to a solemn admission in judicio that Citizens has been paid in full as to that item of recoverable uninsured loss, the $460,000 expended to settle the First Union suit. Consequently, Citizens is estopped to deny otherwise and evidence to the contrary is inadmissible. See generally Jabaley v. Jabaley, 208 Ga. App. 179 (1) (430 SE2d 119). I believe the majority strays from the relevant inquiry in going behind the recital of the “SATISFACTION OF JUDGMENT” where “[Citizens acknowledged] full payment and satisfaction of said Judgment . . .” to consider evidence that Stuckey’s debt as refinanced with his brother-in-law as additional surety has not been repaid. The specialty of the seal raises a strong presumption in favor of the consideration recited. See *338Warthen v. Moore, 258 Ga. 198, 199 (366 SE2d 666); Van Dyke v. Van Dyke, 123 Ga. 686, 690 (51 SE 582). Moreover, since Citizens has received from these transactions the $460,000 it paid to settle the First Union suit and not some lesser amount in compromise, I question whether any accord remains executory under the authority of All-Georgia Dev. v. Kadis, 178 Ga. App. 37, 39 (3a) (341 SE2d 885). It is my view that Citizens has been made whole for the $460,000 uninsured loss sustained as a result of any failure by SSM and Mullis. “ ‘Whether such damages as are here sued for arise by reason of a tort or the breach of a contract, they are given to the injured party as compensation for the injury sustained. (Cits.) An injured party can not be placed in a better position than he would have been in if the contract had not been breached. (Cits.)’ Lastinger v. City of Adel, 69 Ga. App. 535, 536 (26 SE2d 158) (1943).” England v. Ga.-Fla. Co., 198 Ga. App. 704, 705 (2), 706, supra. Accordingly, it is my view that a grant of partial summary judgment as to the $460,000 would have been correct for the reason given by the trial court. However, defendants’ motion does not establish the non-existence of every material fact as to other items of allegedly recoverable damage, i.e., the expenses of litigation which would have been borne by the insurer had Mullis and SSM obtained the proper coverage. For that reason, I agree that a reversal of the blanket grant of summary judgment is required and so I concur specially.
Decided July 8, 1994
Reconsideration denied July 29, 1994
William S. Stone, for appellant.
Neely & Player, Linda B. Foster, Frances R. Mathis, for appel-lees.